Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Ross (Reg. No. 77,589) on August 25, 2022.

The application has been amended as follows: 
- - 1. (Currently Amended) A pump body assembly, comprising: 
an oil supply passage configured for circulating oil; 
two back pressure members, wherein at least one back pressure member of the two back pressure members is provided with a back pressure groove, the back pressure groove comprises a first groove section and a second groove section, the first groove section and the second groove section are disposed at intervals, the first groove section is communicated with the oil supply passage, and the second groove section is communicated with the oil supply passage; wherein 
[[
wherein the oil supply passage comprises: 
a flow passage disposed [[in the at least one back pressure member, wherein the flow passage comprises a first flow passage and a second flow passage, the first flow passage and the second flow passage are through holes penetrating the at least one back pressure member, the first flow passage is communicated with the first groove section, and the second flow passage is communicated with the second groove section; 
wherein an area of a first opening, communicated with the first groove section, of the first flow passage is a, and an area of a second opening, communicated with the second groove section, of the second flow passage is b, and a<b.  - -
- - 10. (Currently Amended) The pump body assembly as claimed in claim 1, wherein the two back pressure members are an upper flange and a lower flange respectively, wherein [[the back pressure groove comprises two back pressure grooves, one of the two back pressure grooves is disposed on an end face of the upper flange facing the lower flange, and the other of the two back pressure grooves is disposed on an end face of the lower flange facing the upper flange.  - -
- - 11. (Currently Amended) The pump body assembly as claimed in claim 10, [[the back pressure groove on the upper flange to the lower flange coincides with the back pressure groove on the lower flange.  - - 
- - 12. (Currently Amended) The pump body assembly as claimed in claim 1, wherein the two back pressure members are an upper flange and a lower flange respectively, wherein [[the back pressure groove comprises two back pressure grooves, one of the two back pressure grooves is provided on an end face of the upper flange facing the lower flange, the other of the two back pressure grooves is provided on an end face of the lower flange facing the upper flange, and at least part of the oil supply passage is disposed on the lower flange.  - - 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the pump body as claimed including specifically the oil supply passage comprises: a flow passage disposed in the at least one back pressure member, wherein the flow passage comprises a first flow passage and a second flow passage, the first flow passage and the second flow passage are through holes penetrating the at least one back pressure member, the first flow passage is communicated with the first groove section, and the second flow passage is communicated with the second groove section; wherein an area of a first opening, communicated with the first groove section, of the first flow passage is a, and an area of a second opening, communicated with the second groove section, of the second flow passage is b, and a<b is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746